DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation of parent application 16/183,545 (USPN 11112352).
Information Disclosure Statement
The IDS submitted on 08/20/2021 is/are being considered, however, the listed second Chinese Office Action is non-English and no translation was provided; consideration thereof is limited to consideration insofar as it is understood on its face, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches. If a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily/becomes available to any individual designated in 37 CFR 1.56(c), a copy of the translation is respectfully requested for full consideration of the non-English Office action.
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. While the Examiner has reviewed the references of the parent application(s), the Examiner has not verified that all of the references listed in the parent application(s) appear on the present IDS.
References cited within the Office Action(s) listed on the IDS(s) have not been considered, unless the references have also been cited by Applicant on form PTO-1449 or by the Examiner on form PTO-892 for the current and/or parent application. See 37 CFR 1.98(a)(1).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference
 character “160” (fig. 1A) has been used to designate both the second input electrode (appears incorrect;
 the Examiner suggests the right side instance to be corrected to “150”) and second output electrode
 (appears correct; noted as left side in fig. 1A).
 See correction in parent application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 7-10 is/are objected to because of the following informalities:  
As to claim 7, 
 the punctuation “,;” in the first limitation is excessive, the Examiner suggesting simplifying as “[[,]];”
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 9,
 the limitation “the second electrode” is unclear if referencing the input or the output. The Examiner suggests based upon context of the similar limitation of “the first input electrode” that the unclear limitation appears to likewise reference to an input (i.e., “the second input electrode”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly* cited Lee et al (“An ultraviolet sensor using spin–coated ZnO nanoparticles based on surface acoustic waves”; hereafter “Lee”; *previously cited in parent application 16183545) in view of newly cited Kalantar-Zadeh (US 20070241637 A1; hereafter “Zadeh”).

    PNG
    media_image1.png
    303
    356
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Lee teaches an optical sensor device (fig. 1, SAW-based UV sensor) (fabrication procedure shown in fig. 2, and optical image of the fabricated device shown in fig. 3a) comprising:
a substrate (fig. 1, Piezoelectric substrate) comprising a first light sensing area (area with ZnO NPs based film), the substrate (fig. 1, Piezoelectric substrate) comprises a piezo electric material (piezoelectric) (page 106 section 3 second paragraph “LiNbO3”);
a first input electrode (fig. 1, electrode of Input IDT) and a first output electrode which are disposed in the first light sensing area (area with ZnO NPs based film) and are apart from each other with a first delay gap (gap between Input and Output) between the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT);
a first sensing film (fig. 1, ZnO NPs based film) overlapping the first delay gap (gap between Input and Output) and configured to cover at least some portions of the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT);
wherein
the first input electrode (fig. 1, electrode of Input IDT) is configured to receive a first electrical signal (electrical signal to Input IDT)l and provide a first input acoustic wave (SAW) to the first light sensing area (area with ZnO NPs based film), 
the first output electrode (fig. 1, electrode of Output IDT) is configured to output a first output acoustic wave (SAW modulated by ZnO NPs based film) modulated by the first sensing film (fig. 1, ZnO NPs based film) of which properties change according to external light (UV light), 
the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise Inter Digit Transducer (IDT) electrodes comprising a plurality of fingers (fingers of IDTs) having comb shapes (comb shapes of IDTs), and 
the first sensing film (fig. 1, ZnO NPs based film) is configured to cover all of the plurality of fingers (fingers of IDTs). 
Lee does not teach a temperature sensing area, a second input electrode and a second output electrode which are disposed in the temperature sensing area and are apart from each other with a second delay gap between the second input electrode and the second output electrode, wherein the second delay gap is exposed to air, wherein the second input electrode is configured to receive a second electrical signal and provide a second input acoustic wave to the temperature sensing area, and wherein the second output electrode is configured to output a second output acoustic wave modulated by the substrate of which properties change according to a temperature; and a ground electrode disposed between the first light sensing area and the temperature sensing area, wherein the first input electrode and the second input electrode are symmetrically disposed with respect to the ground electrode.

    PNG
    media_image2.png
    288
    237
    media_image2.png
    Greyscale

Zadeh teaches a sensor device (fig. 2 SAW sensor & detector device; see fig. 1 for cross section of SAW sensor) comprising:
 a substrate (fig. 1, piezoelectric substrate 1) comprising a first sensing area (area of sensing layer 6) and a temperature sensing area (area of reference sensor) ([0037] “Among random noises, the parameter which has the most important effect on oscillation frequency, is the change in temperature”; [0038] “temperature change can be dramatically suppressed by employing a dual delay line device and looking at the difference of the two oscillations”), the substrate (fig. 1, piezoelectric substrate 1) comprises a piezo electric material (Abstract “piezoelectric crystal such as lithium niobate or lithium tantalate” and “both saw devices are fabricated on the same substrate”);
 a first input electrode (figs. 1 & 2, first wave generating transducer 3) and a first output electrode (figs. 1 & 2, first receiving transducer 4) which are disposed in the first sensing area (area of sensing layer 6) and are apart from each other with a first delay gap (gap between first wave generating transducer 3 and first receiving transducer 4) between the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4);
 a first sensing film (figs. 1 & 2, sensing layer 6) overlapping the first delay gap (gap between first wave generating transducer 3 and first receiving transducer 4) and configured to cover at least some portions of the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4);
 a second input electrode (fig. 2, second wave generating transducer 7) and a second output electrode (fig. 2, second receiving transducer 8) (the Examiner notes that the amplifiers in the figure show a suggested direction, see further analysis for generating and receiving denotation of transducers, the Examiner emphasizing the reliance upon the teaching of the figure) which are disposed in the temperature sensing area (area of reference sensor) and are apart from each other with a second delay gap (gap between second wave generating transducer 7 and second receiving transducer 8) between the second input electrode (fig. 2, second wave generating transducer 7) and the second output electrode (fig. 2, second receiving transducer 8); and
 a ground electrode (fig. 2, electrode connected to ground) disposed between the first sensing area (area of sensing layer 6) and the temperature sensing area (area of reference sensor), wherein the second delay gap (gap between second wave generating transducer 7 and second receiving transducer 8) is exposed to air ([0057] “No sensing layer is located above the second set of transducers 7 and 8 so that they can function as a reference sensor”), 
 wherein
 the first input electrode (figs. 1 & 2, first wave generating transducer 3) is configured to receive a first electrical signal and provide a first input acoustic wave to the first sensing area (area of sensing layer 6), 
 the first output electrode (figs. 1 & 2, first receiving transducer 4) is configured to output a first output acoustic wave modulated by the first sensing film (figs. 1 & 2, sensing layer 6) of which properties change according to external stimulus, 
 the second input electrode (fig. 2, second wave generating transducer 7) is configured to receive a second electrical signal and provide a second input acoustic wave to the temperature sensing area (area of reference sensor), and 
 the second output electrode (fig. 2, second receiving transducer 8) is configured to output a second output acoustic wave modulated by the substrate (fig. 1, piezoelectric substrate 1) of which properties change according to a temperature, 
 wherein 
 the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4) comprise Inter Digit Transducer electrodes (IDTs) (Abstract) “interdigital electrodes”) comprising a plurality of fingers having comb shapes ([0082]-[0083] “fingers”; see fig. 2) and 
 the first sensing film (figs. 1 & 2, sensing layer 6) is configured to cover all of the plurality of fingers (fingers of IDTs 3 & 4), 
 the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the second input electrode (fig. 2, second wave generating transducer 7) are symmetrically (see further analysis below) disposed with respect to the ground electrode (electrode connected to ground). The Examiner further notes that whiles the written description labels 7 as the generator and 8 as the receiver, the symmetry is clearly shown in fig. 2 emphasizing that the amplifiers enable an ordinary artisan to at once envisage the directions therefrom, furthermore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP 2143(I)(E). The Examiner also notes that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007).” It is the Examiner’s position is that it is only ordinary skill in the art to try the different directions with reasonable expectation of success, especially with the guidance of the figure and the amplifiers direction which reasonably so teaches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zadeh’s use of a dual delay line arrangement with Lee’s sensing device thereby canceling extraneous environmental effects such as temperature fluctuations and resulting in a sensing signal that is dependent only on changes in the sensing film and thus increasing the accuracy of Lee’s device. The Examiner further emphasizes that using a dual configuration is a commonly used strategy for reducing noise, and that the common ground electrode design commonsensically and advantageously keeps hardware costs and space requirements low.

Regarding independent claim 7,
 Lee teaches an optical sensor device (fig. 1, SAW-based UV sensor) (fabrication procedure shown in fig. 2, and optical image of the fabricated device shown in fig. 3a)  comprising:
a substrate (fig. 1, Piezoelectric substrate) (page 106 section 3 second paragraph “LiNbO3”) comprising a first light sensing area (area with ZnO NPs based film);
a first input electrode (fig. 1, electrode of Input IDT) and a first output electrode (fig. 1, electrode of Output IDT) which are disposed in the first light sensing area (area with ZnO NPs based film) and are apart from each other with a first delay gap (gap between Input and Output) between the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT);
a first sensing film (fig. 1, ZnO NPs based film) overlapping the first delay gap (gap between Input and Output) and configured to cover at least some portions of the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT);
wherein 
the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise Inter Digit Transducer (IDT) electrodes comprising a plurality of fingers (fingers of IDTs) having comb shapes (comb shapes of IDTs), and 
the first sensing film (fig. 1, ZnO NPs based film) is configured to cover all of the plurality of fingers (fingers of IDTs).
Lee does not teach a temperature sensing area, a second input electrode and a second output electrode which are disposed in the temperature sensing area and are apart from each other with a second delay gap between the second input electrode and the second output electrode, wherein the second delay gap is exposed to air; and a ground electrode disposed between the first light sensing area and the temperature sensing area, wherein the first input electrode and the second input electrode are symmetrically disposed with respect to the ground electrode.
Zadeh teaches a sensor device (fig. 2 SAW sensor & detector device; see fig. 1 for cross section of SAW sensor) comprising:
 a substrate (fig. 1, piezoelectric substrate 1) comprising a first sensing area (area of sensing layer 6) and a temperature sensing area (area of reference sensor) ([0037] “Among random noises, the parameter which has the most important effect on oscillation frequency, is the change in temperature”; [0038] “temperature change can be dramatically suppressed by employing a dual delay line device and looking at the difference of the two oscillations”), the substrate (fig. 1, piezoelectric substrate 1) comprises a piezo electric material (Abstract “piezoelectric crystal such as lithium niobate or lithium tantalate” and “both saw devices are fabricated on the same substrate”);
 a first input electrode (figs. 1 & 2, first wave generating transducer 3) and a first output electrode (figs. 1 & 2, first receiving transducer 4) which are disposed in the first sensing area (area of sensing layer 6) and are apart from each other with a first delay gap (gap between first wave generating transducer 3 and first receiving transducer 4) between the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4);
 a first sensing film (figs. 1 & 2, sensing layer 6) overlapping the first delay gap (gap between first wave generating transducer 3 and first receiving transducer 4) and configured to cover at least some portions of the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4);
 a second input electrode (fig. 2, second wave generating transducer 7) and a second output electrode (fig. 2, second receiving transducer 8) (the Examiner notes that the amplifiers in the figure show a suggested direction, see further analysis for generating and receiving denotation of transducers, the Examiner emphasizing the reliance upon the teaching of the figure) which are disposed in the temperature sensing area (area of reference sensor) and are apart from each other with a second delay gap (gap between second wave generating transducer 7 and second receiving transducer 8) between the second input electrode (fig. 2, second wave generating transducer 7) and the second output electrode (fig. 2, second receiving transducer 8); and
 a ground electrode (fig. 2, electrode connected to ground) disposed between the first sensing area (area of sensing layer 6) and the temperature sensing area (area of reference sensor), wherein the second delay gap (gap between second wave generating transducer 7 and second receiving transducer 8) is exposed to air ([0057] “No sensing layer is located above the second set of transducers 7 and 8 so that they can function as a reference sensor”), 
 wherein
 the first input electrode (figs. 1 & 2, first wave generating transducer 3) is configured to receive a first electrical signal and provide a first input acoustic wave to the first sensing area (area of sensing layer 6), 
 the first output electrode (figs. 1 & 2, first receiving transducer 4) is configured to output a first output acoustic wave modulated by the first sensing film (figs. 1 & 2, sensing layer 6) of which properties change according to external stimulus, 
 the second input electrode (fig. 2, second wave generating transducer 7) is configured to receive a second electrical signal and provide a second input acoustic wave to the temperature sensing area (area of reference sensor), and 
 the second output electrode (fig. 2, second receiving transducer 8) is configured to output a second output acoustic wave modulated by the substrate (fig. 1, piezoelectric substrate 1) of which properties change according to a temperature, 
 wherein 
 the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4) comprise Inter Digit Transducer electrodes (IDTs) (Abstract) “interdigital electrodes”) comprising a plurality of fingers having comb shapes ([0082]-[0083] “fingers”; see fig. 2) and 
 the first sensing film (figs. 1 & 2, sensing layer 6) is configured to cover all of the plurality of fingers (fingers of IDTs 3 & 4), 
 the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the second input electrode (fig. 2, second wave generating transducer 7) are symmetrically (see further analysis below) disposed with respect to the ground electrode (electrode connected to ground). The Examiner further notes that whiles the written description labels 7 as the generator and 8 as the receiver, the symmetry is clearly shown in fig. 2 emphasizing that the amplifiers enable an ordinary artisan to at once envisage the directions therefrom, furthermore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP 2143(I)(E). The Examiner also notes that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007).” It is the Examiner’s position is that it is only ordinary skill in the art to try the different directions with reasonable expectation of success, especially with the guidance of the figure and the amplifiers direction which reasonably so teaches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zadeh’s use of a dual delay line arrangement with Lee’s sensing device thereby canceling extraneous environmental effects such as temperature fluctuations and resulting in a sensing signal that is dependent only on changes in the sensing film and thus increasing the accuracy of Lee’s device. The Examiner further emphasizes that using a dual configuration is a commonly used strategy for reducing noise, and that the common ground electrode design commonsensically and advantageously keeps hardware costs and space requirements low.

Regarding claim 2, which depends on claim 1,
 Lee teaches (see fig. 8 shown above for convenience) wherein the first output acoustic wave has a first peak (highest peak) and a second peak (denoting at least second highest peak; Examiner notes additional peaks likewise meet claim limitations) in a range from about 200 MHz to about 300 MHz (range above has numerous peaks shown between 200-300 Mhz, the two highest peaks being between the 230 and 240 tick marks), 
a Q factor at the first peak is between about 200 and about 600, and 
a difference between insertion losses of the first peak and the second peak is equal to or greater than 3 dB.  
The Examiner further acknowledges that while Lee shows in the figure above the claimed limitations, Lee does not explicitly state in words the claimed ranges.
Nevertheless, one of ordinary skill in the art before the effective filing date of the claimed invention could at once envisage the claimed ranges from Lee’s teachings including fig. 8. Furthermore, the Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only ordinary skill in the art at the time the invention was effectively filed is required to optimize peak Q-factors and insertion loss peak differences in order to distinguish different peaks, and that it would be thuswise obvious to so optimize.  Additionally, the Examiner notes that the specification contains no disclosure of either the critical nature of the claimed number Q factor & insertion loss difference nor any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the present case it appears prima facie that values beyond the strict range of 200-300 MHz and 3db cutoff would still produce similar results.

Regarding claim 5 and claim 9, where claim 5 depends on claim 1 and where claim 10 depends on claim 7, as best understood, 
Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise a plurality of Inter Digit Transducer (IDT) electrodes comprising a plurality of IDT fingers (fingers of IDTs) and a plurality of bar electrodes (bar electrodes of IDTs), and a first aperture (aperture of IDTs), which is a length in which the plurality of IDT fingers (fingers of IDTs) comprised in the first input electrode (fig. 1, electrode of Input IDT) cross and overlap each other.
Lee does not teach items: 1) a dual configuration including the claim limitation wherein the second input electrode, and the second output electrode comprise the plurality of Inter Digit Transducer  electrodes comprising a plurality of IDT fingers and a plurality of bar electrodes, and a second aperture, which is a length in which the plurality of IDT fingers comprised in the second electrode cross and overlap each other; and 2) wherein the first aperture is greater than the second aperture.
Regarding item 1), Zadeh teaches a dual configuration wherein the first input electrode (figs. 1 & 2, first wave generating transducer 3), the first output electrode (figs. 1 & 2, first receiving transducer 4), the second input electrode (fig. 2, second wave generating transducer 7), and the second output electrode (fig. 2, second receiving transducer 8) comprise the plurality of Inter Digit Transducer electrodes comprising a plurality of IDT fingers and a plurality of bar electrodes (bar electrodes of IDTs), and a first aperture (aperture of first input IDTs), which is a length in which the plurality of IDT fingers comprised in the first input electrode (figs. 1 & 2, first wave generating transducer 3) cross and overlap each other; and a second aperture (aperture of first input IDTs), which is a length in which the plurality of IDT fingers comprised in the second input electrode cross and overlap each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zadeh’s use of a dual delay line arrangement with Lee’s sensing device for the same combination and motivation provided for the independent claim.
Regarding item 2), It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case, where the aperture is too small, increasing the aperture can be used to improve the characteristics of the acoustic signal. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making an aperture smaller is a common sense enhancement that is desirable for making the device smaller and cheaper. See MPEP 2144(II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the size of Lee’s modified (by Zadeh) temperature sensing side’s (second) electrode aperture for the common sense purpose of further miniaturizing and/or for saving on material costs. Additionally, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the light sensing side’s (first) electrode aperture size to improve the signal characteristics of the acoustic signal and thereby increase accuracy and/or precision of the light sensing. Therefore, the Examiner respectfully concludes that a prima facie case of obviousness for the claimed difference of aperture size wherein the second aperture is greater than the first aperture has been put forth above.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Lee in view of newly cited Zadeh and in further view of newly* cited Phan et al (SAW UV Sensors Using ZnO Nanorods Grown on AlN/Si Structures; hereafter “Phan”; *previously cited in parent application 16183545).
Regarding claim 3 which depends on claim 1, 
 Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise a number of fingers (fingers of IDTs).

    PNG
    media_image3.png
    551
    259
    media_image3.png
    Greyscale

Phan teaches an optical sensor device (Title “SAW UV Sensors Using ZnO Nanorods Grown on
 AlN/Si Structures”) wherein a number of fingers comprised in the first input electrode (electrode of input IDT) and the first output electrode (electrode of output IDT) is between 35 and 121 (page 1 right column section II EXPERIMENT “The two-port SAW delay lines based on IDT/AlN/Si, were made by using conventional
 photolithography technology and wet etching. IDTs of 50
 finger pairs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Lee’s fingers to be between 35 and 121—as supported by Phan’s teaching of 50 finger pairs—thereby optimizing for control of the strength of the output signal, signal-to-noise-ratio, and/or adjusting the size of the sensor. The Examiner additionally notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only ordinary skill is required to modify the number of fingers of an IDT, and such optimization is routine in the art. Furthermore, the Examiner notes that the specification contains no disclosure of either the critical nature of the claimed number of fingers or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The Examiner yet additionally notes as further supporting evidence of the routine skill that Zadeh likewise teaches wherein a number of fingers comprised in the first input electrode (figs. 1 & 2, first wave generating transducer 3) and the first output electrode (figs. 1 & 2, first receiving transducer 4) is between 35 and 121 ([0082] “The number of fingers in each transducers may be limited to approximately 120. Additional fingers can be used to achieve lower insertion loss, but this increases the undesirable influence of metal on turnover temperature and triple transit reflections”).

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Lee in view of newly cited Zadeh and in further view of newly* cited Lee et al (US 20140001918 A1; hereafter “Lee918”; *previously cited in parent application 16183545).
Regarding claim 4 and claim 8, where claim 4 depends on claim 1 and where claim 8 depends on claim 7,
 Lee teaches wherein the first input electrode (fig. 1, electrode of Input IDT) and the first output electrode (fig. 1, electrode of Output IDT) comprise a plurality of Inter Digit Transducer (IDT) electrodes comprising a plurality of IDT fingers (fingers of IDTs) and a plurality of bar electrodes (bar electrodes of IDTs), 
Lee does not teach items: 1) a dual configuration including the claim limitation wherein the second input electrode, and the second output electrode comprise the plurality of Inter Digit Transducer fingers and a plurality of bar electrodes; and 2) wherein the first input electrode, the first output electrode, the second input electrode, and the second output electrode are aligned in a row on a side of the substrate, and lengths of the plurality of bar electrodes of the first output electrode and the second output electrode are different from lengths of the plurality of bar electrodes of the first input electrode and the second input electrode.
Regarding item 1), Zadeh teaches a dual configuration wherein the first input electrode (figs. 1 & 2, first wave generating transducer 3), the first output electrode (figs. 1 & 2, first receiving transducer 4), the second input electrode (fig. 2, second wave generating transducer 7), and the second output electrode (fig. 2, second receiving transducer 8) comprise the plurality of Inter Digit Transducer fingers and a plurality of bar electrodes (bar electrodes of IDTs), the first input electrode (figs. 1 & 2, first wave generating transducer 3), the first output electrode (figs. 1 & 2, first receiving transducer 4), the second input electrode (fig. 2, second wave generating transducer 7), and the second output electrode (fig. 2, second receiving transducer 8) are on the substrate (fig. 1, piezoelectric substrate 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zadeh’s use of a dual delay line arrangement with Lee’s sensing device for the same combination and motivation provided for the independent claim.

    PNG
    media_image4.png
    409
    433
    media_image4.png
    Greyscale

Regarding item 2), Lee918 teaches a saw sensor array (Title) wherein a first input electrode (electrode of input IDT 211), a first output electrode (electrode of output IDT 213), a second input electrode (electrode of input IDT 221), and a second output electrode (electrode of output IDT 223) comprise a plurality of Inter Digit Transducer (IDT) fingers (fingers of IDTs) and a plurality of bar electrodes (bar portion of IDTs), 
 the first input electrode (electrode of input IDT 211), the first output electrode (electrode of output IDT 213), the second input electrode (electrode of input IDT 221), and the second output electrode (electrode of output IDT 223) are aligned in a row on a side of the substrate (piezoelectric substrate 10), and 
 lengths of the plurality of bar electrodes (bar portion of IDTs 213 & 223) of the first output electrode (electrode of output IDT 213) and the second output electrode (electrode of output IDT 223) are different from lengths of the plurality of bar electrodes (bar portion of IDTs of 211 & 221) of the first input electrode (electrode of input IDT 211 & 221) and the second input electrode (electrode of input IDT 221).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee918’s output & input bar configuration with Lee’s (modified) device thereby placing the inputs/outputs conveniently in close proximity and on the same side for ease of access. The Examiner additionally notes that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to change the length of an electrical bus bar. Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the present case, the claimed bus electrodes merely having different lengths has not in and of itself been shown to be critical.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Lee in view of newly cited Zadeh and in further view of newly* cited Kim et al (US 20180143070 A1; hereafter “Kim”; *previously cited in parent application 16183545).
Regarding claim 6 and claim 10, where claim 6 depends on claim 1 and where claim 10 depends on claim 7,  
Lee teaches an optical sensor device (fig. 1, SAW-based UV sensor) wherein the first sensing film (fig. 1, ZnO NPs based film) is configured to detect ultraviolet rays.  
Lee does not teach wherein the substrate comprises a second light sensing area that is close to the first light sensing area, in the second light sensing area, a third input electrode, a third output electrode, which are apart from each other with a third delay gap between the third input electrode and the third output electrode, and a second sensing film configured to cover the third delay gap are disposed, and the second sensing film is configured to detect visible light.

    PNG
    media_image5.png
    512
    402
    media_image5.png
    Greyscale

Kim teaches an optical sensor device (fig. 2, multispectral optical sensor 200) (Title) comprising: 
 a substrate (fig. 2, piezoelectric material 270) comprising a first light sensing area (area with first sensing part 210) and comprising a piezo electric material; and
 a first input electrode (fig. 2, first acoustic wave input part 230) and a first output electrode (fig. 2, first acoustic wave output part 250) which are disposed in the first light sensing area (area with first sensing part 210) and are apart from each other with a first delay gap (gap between input part 230 and output part 250) between the first input electrode (fig. 2, first acoustic wave input part 230) and the first output electrode (fig. 2, first acoustic wave output part 250); 
 a first sensing film (fig. 2, first sensing part 210) overlapping the first delay gap (gap between input part 230 and output part 250); and 
 wherein the substrate (fig. 2, piezoelectric material 270) comprises a second light sensing area (area with second sensing part 220) that is close to the first light sensing area (area with first sensing part 210),
 in the second light sensing area (are with second sensing part), a third input electrode (fig. 2, second acoustic wave input part 240), a third output electrode (fig. 2, second acoustic wave output part 260), which are apart from each other with a third delay gap (gap between input part 240 and output part 260) between the third input electrode (fig. 2, second acoustic wave output part 260) and the third output electrode (fig. 2, second acoustic wave output part 260), and a second sensing film (fig. 2, second sensing part 220) configured to cover the third delay gap (gap between input part 240 and output part 260) are disposed, and 
 one of the first sensing film (fig. 2, first sensing part 210) and the second sensing film (fig. 2, second sensing part 220) is configured to detect visible light ([0058] “The second sensing layer 220 may correspond to a material that can sense the visible light” and “cadmium sulfide”), and the other of the first sensing film (fig. 2, first sensing part 210) and the second sensing film (fig. 2, second sensing part 220) is configured to detect ultraviolet rays ([0056] “The first sensing layer 210 may be disposed on the piezoelectric material 270 and may correspond to a material that can sense the UV light” and “zinc oxide (ZnO) or gallium nitride (GaN)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s multispectral optical sensing—particularly adding Kim’s visible light sensing—with Lee’s optical sensor thereby increasing the utility and marketability of Lee’s sensor. The Examiner emphasizes that the combined multiple optical sensor allows for measuring both UV and visible light by using only a single sensor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes that the relevancy of the additional prior art newly cited and not relied upon is primarily pertaining to the common ground electrode for dual SAW configuration. Relevancy of prior art previously cited in parent application is as put forth therein.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856